MEMORANDUM ***
Substantial evidence supports the BIA’s affirmance of the IJ’s adverse credibility finding, as there were multiple inconsistencies between Isaeva’s testimony and asylum application. See 8 U.S.C. § 1252(b)(4)(B). The IJ’s finding that Isaeva didn’t show she is eligible for asylum is therefore supported by the record. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004) (upholding denial of asylum because of inconsistencies between petitioner’s testimony and application). Likewise, Isaeva isn’t eligible for withholding of removal, see Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003), or relief under the Convention Against Torture, see id. at 1157.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.